Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rich (U.S. 3482526), in view of Kilgore (U.S. 5069242).
Regarding claim 1, E. Rich discloses a gas lift system (see fig. 1 and 5 and refer to abstract) comprising; a mandrel (57, fig. 5 or tubular section 20 as seen in figure 1-3) having a port (54, 55, 56) that allows fluid flow between an exterior and an interior of the mandrel (57; see fig. 2, 5, and refer to col. 3 lines 22-35), wherein the mandrel (57) is connected at its upper end and its lower end to a production tubular (20, see fig. 2), and a containment chamber (chamber comprising chock 27 or seal 53) allowing fluid flow 
However, E. Rich fail to teach the containment chamber on the exterior of the mandrel.
Kilgore disclose a gas lift system (see fig. 13) comprising; a mandrel (T) having a port (410) that allows fluid flow between an exterior and an interior of the mandrel (T; see fig. 13 and refer to col. 13 lines 23-27), wherein the mandrel (T) is connected at its upper end and its lower end to a production tubular (section of tubing/mandrel is connected to upper and lower section of pipe), and a containment chamber (400) on the exterior of the mandrel (T).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified E. Rich to have the containment chamber on the exterior of the mandrel, as taught by Kilgore, for the purpose of design optimization to control the flow of gas between the annulus and the tubing.
Regarding claim 2, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 1 above; E. Rich further discloses a cap (58), wherein the cap (58) allows access to the interior of the containment chamber (see fig. 5).  
Regarding claim 3, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 2 above; E. Rich further discloses the cap (58) allows fluid flow between an interior of the containment chamber and the exterior of the mandrel (65, see fig. 5).  
Regarding claim 4 the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 1 above; E. Rich further discloses a gas lift valve (see 
Regarding claim 5, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 1 above; E. Rich further discloses a check valve (chock 27. Refer to col. 3 lines 29-31) within the containment chamber (see fig. 5), wherein gas must pass through the check valve to exit the containment chamber (see fig. 5).  
Regarding claim 6, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 5 above; E. Rich further discloses gas flows through the check valve (27) only from an interior of the chamber to the exterior of the mandrel (see fig. 2 and refer to col. 3 lines 22-40: flow is from tubing to annulus).  
Regarding claim 7, E. Rich further discloses a gas lift system (see fig. 1 and 5 and refer to abstract) comprising; a gas lift valve (51; fig. 5 and refer to abstract) connected to a production tubular (20; see fig. 1-3) such that gas within the production tubular may flow from an interior of the production tubular to an exterior the production tubular through the gas lift valve (see fig. 2 and refer to col. 3 lines 29-31).
However, E. Rich fail to teach a containment chamber on the exterior of the production tubular wherein the qas lift valve is within the containment chamber.
Kilgore, as previously discussed, disclose a gas lift system (see fig. 3) comprising; a mandrel (T) having a port (410) that allows fluid flow between an exterior and an interior of the mandrel (T; see fig. 13 and refer to col. 13 lines 23-27), wherein the mandrel (T) is connected at its upper end and its lower end to a production tubular (section of tubing/mandrel is connected to upper and lower section of pipe), and a containment chamber (400) on the exterior of the mandrel (T).

Regarding claim 11, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 7 above; E. Rich further discloses a one-way valve (chock 27. Refer to col. 3 lines 29-31) allowing gas to flow only from the interior of the production tubular to the exterior the production tubular (see fig. 2, 5, and refer to col. 3 lines 22-38).  
Regarding claim 12, E. Rich discloses a method for producing fluids from a well (refer to abstract) comprising; pressurizing a production tubular with a gas (see fig. 2 and refer to col. 3 lines 29-31), forcing the gas from an interior of the production tubular to an exterior of the production tubular (20, see fig. 2), wherein upon exiting the production tubular the gas enters a containment chamber (chamber comprising chock 27 or seal 53), opening a gas lift valve within the containment chamber (see fig. 5) wherein the gas flows through the gas lift valve (refer to col. 3 lines 22-35), and injecting the gas from the gas lift valve into a fluid (see fig. 2). 
However, E. Rich fail to teach the containment chamber on the exterior of the mandrel.
Kilgore, as previously discussed, disclose a gas lift system (see fig. 3) comprising; a mandrel (T) having a port (410) that allows fluid flow between an exterior and an interior of the mandrel (T; see fig. 13 and refer to col. 13 lines 23-27), wherein the mandrel (T) is connected at its upper end and its lower end to a production tubular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified E. Rich to have t the containment chamber on the exterior of the mandrel, as taught by Kilgore, for the purpose of design optimization to control the flow of gas between the annulus and the tubing.
Regarding claim 13, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 12 above; E. Rich further discloses the containment chamber is sealed with a gas lift valve attached to a cap (58, see fig. 5).  
Regarding claim 14, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 13 above; E. Rich further discloses the gas lift valve is in the interior of the containment chamber (see fig. 5). 
Regarding claim 15, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 13 above; E. Rich further discloses the cap (58) allows fluid flow between an interior of the containment chamber and the exterior of the production tubular (20, see fig. 2, 5).10 
Regarding claim 16, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 13 above; E. Rich further discloses a check valve (chock 27. Refer to col. 3 lines 29-31) is located between the gas lift valve and the cap (58; refer to col. 3 lines 24-31). 
Regarding claim 17, the combination of E. Rich and Kilgore teach all the features of this claim as applied to claim 16 above; E. Rich further discloses the gas must pass through the check valve to exit the containment chamber (see fig. 2).  
.
Response to Arguments
Applicant's arguments filed on 02/18/2021 have been fully considered but they are not persuasive. 
Regarding claim 1 and 7 applicant argues that Kilgore fails to teach a containment chamber on the exterior of the mandrel or production tubular since the specification does not teach reference numeral 400 as a containment chamber.
Examiner respectfully disagree. Rich disclose all the features of claim 1 except for the containment chamber being on the exterior of the mandrel.
Kilgore disclose a gas lift system with a mandrel (T) having a port (410) connecting the mandrel (T; see fig. 13 and refer to col. 13 lines 23-27) with gas lift valve (400) on the exterior of the mandrel. The interior of the gas lift valve (400) comprises a chamber. Even though, reference numeral 400 has not been called a chamber, it contains a chamber as shown in figure 13 comprising port (154). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified E. Rich to have the containment chamber on the exterior of the mandrel, as taught by Kilgore, for the purpose of design optimization to control the flow of gas between the annulus and the tubing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otta et al. (U.S. 2016/0145982A1) disclose a gas lift valve comprising a side pocket (204) on the exterior of the mandrel (120, see fig. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/Y.A/
03/05/2021